                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

  JONATHON L. JOHNSON,                                )
                                                      )
          Petitioner,                                 )         Civil Action No. 3:15-CV-309-CHB
                                                      )
  v.                                                  )
                                                      )         MEMORANDUM AND ORDER
  DON BOTTOM,                                         )
                                                      )
          Defendant.                                  )

                                         ***    ***       ***    ***

       Petitioner Jonathan L. Johnson filed a motion [R. 32] to alter or amend the judgment

adopting the Magistrate Judge’s Findings of Fact, Conclusions of Law, and Recommendation

and denying his petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. He cites to

Rules 52(b) and 59(e) of the Federal Rules of Civil Procedure. He states that he did not receive

the Findings of Fact, Conclusions of Law, and Recommendation [R. 28] entered on July 19,

2018, and, thus, did not have the opportunity to file objections before the Court’s Order and

Judgment were entered on January 11, 2019 [R. 30; R. 31] adopting the Findings of Fact,

Conclusions of Law, and Recommendation and denying his habeas petition. Petitioner’s motion

was filed within 28 days of the Court’s entry of the Order and Judgment dismissing his case.

       A review of the docket of this case reveals that on November 26, 2018, after the Findings

of Fact, Conclusions of Law, and Recommendation were entered and before the Court dismissed

his petition, Petitioner filed a letter [R. 29] asking about the status of his case. Nothing in this

letter indicates that he was aware that the Findings of Fact, Conclusions of Law, and

Recommendation had been entered.
       Shortly after he filed this motion, Petitioner filed a notice of appeal. Usually, “[t]he filing

of a notice of appeal is an event of jurisdictional significance—it confers jurisdiction on the court

of appeals and divests the district court of its control over those aspects of the case involved in

the appeal.” Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58, (1982). “But when a

party timely files a motion to reconsider, the district court retains jurisdiction to decide that

motion notwithstanding the filing of the notice of appeal.” United States v. Banks, 674 F.

App’x 21, 124 (3d Cir. 2017) (per curiam). Further, under Rule 4 of the Federal Rules of

Appellate Procedure, the time to file an appeal runs from the disposition of the filing of, inter

alia, a motion “to amend or make additional factual findings under Rule 52(b), whether or not

granting the motion would alter the judgment [and] to alter or amend the judgment under Rule

59[.]” Fed. R. App. P. 4(a)(4)(A)(ii), (iv).

       Rule 52(b) provides, in pertinent part, that a “court may amend its findings – or make

additional findings – and may amend the judgment accordingly” and that a party may seek relief

under Rules 52(b) and 59 concurrently. See Fed. R. Civ. P. 52(b). Rule 59(e) provides that “[a]

motion to alter or amend a judgment must be filed no later than 28 days after the entry of the

judgment.” Fed. R. Civ. P. 59(e).

       This Court may grant a Rule 59(e) motion to alter or amend if there is: (1) a clear error

of law; (2) newly discovered evidence; (3) an intervening change in controlling law; or (4) a

need to prevent manifest injustice. GenCorp, Inc. v. Am. Int’l Underwriters, 178 F.3d 804, 834

(6th Cir. 1999). The standard is the same for Rule 52(b) motions. Brown v. Owens Corning Inv.

Review Comm., No. 3:06 CV 2125, 2009 WL 1362607, at *1 (N.D. Ohio May 13, 2009) (citing

Diebitz v. Arreola, 834 F. Supp. 298, 302 (E.D. Wis. 1993).




                                                   2
         The Court finds that Petitioner’s motion should be granted and that Petitioner should be

afforded the opportunity to file objections to the Findings of Fact, Conclusions of Law, and

Recommendation. Accordingly,

         IT IS ORDERED that Petitioner’s motion [R. 32] is GRANTED.

         IT IS FURTHER ORDERED that the Court’s Order and Judgment entered on

January 11, 2019 [R. 30; R. 31], are VACATED.

         The Clerk of Court is DIRECTED to send to Petitioner a copy of the Magistrate Judge’s

Findings of Fact, Conclusions of Law, and Recommendation [R. 28]. Within fourteen (14)

days after being served with a copy, Petitioner may serve and file written objections to such

findings and recommendations as provided by the Court. If Petitioner has objections, such

objections must be timely filed or further appeal is waived. 1 Thomas v. Arn, 728 F.2d 813, 815

(6th Cir. 1984).

         Petitioner also filed a notice of appeal, a motion for certificate of appealability (COA) [R.

33], and an application to appeal in forma pauperis [R. 35]. It appears that Petitioner did so out

of an abundance of caution so that he did not lose his right to appeal. However, because the

Court has now vacated the Order and Judgment Petitioner was appealing,

         IT IS ORDERED that Petitioner’s motion for COA [R. 33] and application to appeal in

forma pauperis [R. 35] are DENIED as moot.

Date:       May 8, 2019


cc:    Petitioner/Appellant, pro se
       Counsel of record
       Clerk, Sixth Circuit Court of Appeals (No. 19-5107)
A958.009


1
  The Court notes that Petitioner recently filed a document [R. 39] docketed as an Objection to the Findings of Fact,
Conclusions of Law, and Recommendation. That document contains only objections to having not received the
Findings of Fact, Conclusions of Law, and Recommendation, not substantive objections.


                                                          3
